UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to . Commission File Number 000-53590 EVOLUCIA INC. (Exact name of small business issuer as specified in its charter) Nevada 98-0550703 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6151 Lake Osprey Drive, Third Floor. Sarasota, FL 34240 (Address of principal executive offices) 941-751-6800 (Issuer’s telephone number) (Former name, former address and former fiscal year if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Smaller reporting company x Non-accelerated filer o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x The number of shares of the Registrant’s Common Stock outstanding as of May 14, 2013 was 1,206,402,967. 1 Table of Contents FORM 10-Q INDEX PART I: FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 CONSOLIDATED BALANCE SHEETS 3 CONSOLIDATED STATEMENTS OF OPERATIONS 4 CONSOLIDATED STATEMENTS OF CASH FLOWS 5 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 11 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 16 ITEM 4. CONTROLS AND PROCEDURES 16 PART II. OTHER INFORMATION 16 ITEM 1. LEGAL PROCEEDINGS 16 ITEM 1A. RISK FACTORS 17 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 17 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 17 ITEM 4. MINE SAFETY DISCLOSURES 18 ITEM 5. OTHER INFORMATION 18 ITEM 6. EXHIBITS 19 SIGNATURES 21 2 Table of Contents Part I Financial Information Item 1. Financial Statements The Company’s unaudited financial statements for the three months ended March 31, 2013 and for comparable periods in the prior year are included below. The financial statements should be read in conjunction with the notes to financial statements that follow. Evolucia, Inc. Consolidated Balance Sheets March 31, December 31, ASSETS (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable Inventory Prepaid expenses and other current assets Total current assets Property and equipment, at cost, net of accumulated depreciation of $684,836 and $641,491 Other assets: Deposits and other assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable and accruals $ $ Lines of credit – affiliates Deferred revenue Current portion of debt Total current liabilities Long-term debt Commitments and contingencies Stockholders' equity (deficit): Common stock, $0.001 par value, 1,500,000,000 shares authorized, 1,199,974,396 and 1,197,771,827 shares issued and outstanding Additional paid-in capital Accumulated (deficit) Less: Treasury stock, at cost, 313,400 shares ) $ $ See the accompanying notes to the consolidated financial statements. 3 Table of Contents Evolucia, Inc. Consolidated Statements of Operations For the Three Months Ended March 31, 2013 and 2012 (Unaudited) Three Months Sales $ $ Cost of sales Gross profit General and administrative - Selling, general and administrative expenses Loss from operations ) ) Other Income (expense): Interest and debt conversion expense, net ) Loss before income taxes ) ) Income taxes - - Net loss $ ) $ ) Per share information basic and diluted: Loss per share $ ) $ ) Weighted average shares outstanding See the accompanying notes to the consolidated financial statements. 4 Table of Contents Evolucia, Inc. Statements of Cash Flows For the three Months Ended March 31, 2013 and 2012 (Unaudited) Cash flows from operating activities: Net cash (used in) operating activities $ ) $
